Citation Nr: 0632454	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a left knee fracture 
requiring left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from April 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
aboveDepartment of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for residuals of a left knee fracture requiring left 
knee replacement.  

This claim was previously before the Board in December 2004, 
at which time it was remanded in accordance with due process 
considerations and for additional evidentiary development.  
The actions requested in that Remand have been undertaken, 
and the case is ready for appellate consideration.


FINDINGS OF FACT

1.  The veteran sustained a fall in January 2002, resulting 
in a left tibial plateau fracture.  

2.  From January to April 2002, VA treated the left tibial 
plateau fracture conservatively, with a cast, crutches, and 
later a knee brace; there was no surgical intervention.  In 
July 2002, X-ray films revealed a depressed fracture of the 
lateral tibial plateau, with osseous irregularity.  The 
veteran underwent total knee joint replacement surgery 
performed by a private physician, Dr. K., in July 2002.

3.  Additional disability, reportedly indicative of possible 
malunion of a previous fracture, was demonstrated after VA 
treatment provided from January to April 2002.  The evidence 
is in relative equipoise as to whether this was attributable 
to VA treatment or represented the continuance or natural 
progress of the injury.  


4.  The aforementioned claimed additional disability did not 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or similar incidence of fault on the part 
of VA medical care providers; nor is it the result of an 
event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability, characterized as residuals of a left 
knee fracture requiring left knee replacement, claimed to be 
the result of treatment for a left tibial plateau fracture 
provided by VA from January to April 2002, are not met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.358 
(as in effect prior to, and on and after, Sept. 2, 2004), 
3.361 (2004, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
Considering the decisions in Pelegrini and Mayfield, the 
Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial decision.  In the 
present case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed prior to 
enactment of the VCAA.  The Court acknowledged in Pelegrini 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial decision, the RO did not 
err in not providing such notice.  Rather, the appellant has 
the right to content-complying notice and proper subsequent 
VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

In August 2003and January 2005 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  
These letters also provided full notice as to the VCAA's 
provisions.  In addition, the veteran was advised by a 
December 2002 rating decision, a January 2003 Statement of 
the Case, and Supplemental Statement of the Case most 
recently issued in April 2006, of the pertinent law and what 
the evidence must show in order to substantiate the claim.  
All such notices provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Pertinent private and VA medical records are on file, and a 
VA medical opinion was provided in 2005.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his 38 U.S.C.A. § 1151 claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In January 2002, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
left knee fracture, requiring left knee replacement by VA 
personnel in January 2002.  He specifically claimed that VA 
personnel had not treated his fracture with the appropriate 
standard of care.  

The record indicates that the veteran slipped on ice and fell 
on the sidewalk while going up to the front door at the VA 
medical facility in Texarkana, Texas, on January 3, 2002, 
resulting in fracture of the left leg.  A VA record entered 
on that date indicates that the veteran was there for a 
follow-up for Crohn's disease, but while he was there also 
complained of left knee pain and swelling due to a fall on 
the ice.  It was noted that two previous arthroscopic 
surgeries had been performed on the left knee. 

The veteran was seen in the emergency room at the VA Medical 
Center (VAMC) in Shreveport, Louisiana, on January 4, 2002.  
On arrival, the left knee was swollen and warm.  An X-ray of 
the knee was taken at that time.  An entry dated in 
January 4, 2004, shows that the X-ray film revealed a 
vertical fracture through the tibial plateau, with minimal 
displacement and separation.  An assessment of non-displaced 
lateral tibial plateau fracture was made.  The left knee was 
placed in a plaster cast and crutches were issued, with 
instructions for no weight-bearing.

When seen at the VAMC in Shreveport on January 15, 2002, and 
February 5, 2002, the veteran had no complaints.  He was 
still in a cast and using crutches.  X-ray films showed 
callus, and that the joint line in the left knee appeared to 
be congruent.  A left knee brace set at 0 to 30 degrees, 
increasing 10 degrees every 2 weeks was issued.  When seen in 
March 2002, he had good range of motion, from 0-60 degrees, 
swelling to the left foot, and no tenderness at the fracture 
site.  X-ray films showed a minimal depression of the lateral 
joint.  When seen in late March 2002, the veteran reported 
that the knee was doing better.  He was fitted for a cane and 
was ambulatory with it, showing a safe gait pattern.  X-ray 
films taken at that time showed a fracture of the lateral 
tibial condyle extending vertically downward from the 
articular surface, with minimal displacement and early 
healing.  Mild degenerative joint disease was also noted.  
When seen in late April 2002, he complained of left ankle 
instability and left knee swelling.  The clinical assessments 
included chronic left knee edema, left ankle instability, and 
pain.  A notation made on April 30, 2002, indicates that X-
ray films were okay, and apparently were not indicative of 
any malunion.

A private medical record dated in May 1983 reflects that the 
veteran had previously been treated for a torn medial 
meniscus of the left knee, at which time he underwent 
surgical procedures including arthroscopy, arthrotomy, and 
medial meniscectomy of the left knee.  Private medical 
records also show that the veteran injured his left knee in 
July 1999, at which time an assessment of probable meniscal 
tear of the left knee was made.  X-ray films of the knee 
taken in September 1999 revealed irregularity along the 
medial femoral region, probably related to prior medial 
collateral ligament injury.  Mild degenerative changes were 
also shown.

Private medical records dated in June 2002 reflect that X-ray 
films of the left knee showed a depressed fracture of the 
lateral tibial plateau with osseous irregularity.  On 
physical examination conducted in July 2002, the history 
indicated that the veteran fell on ice in January 2002 
resulting in a fractured left knee, following which VA 
treated him with a cast and brace.  A history of knee surgery 
in 1982 was also noted.  He complained of incapacitating knee 
pain since January 2002.  Clinical evaluation revealed 
deformity of the left knee, antalgic gait, and full range of 
motion.  

The veteran underwent total knee replacement surgery in July 
2002 performed by Dr. K., with no complications.  The post-
operative diagnoses included traumatic arthritis of the left 
knee, secondary to malunited lateral tibial plateau fracture.  

VA post-surgical records dated in August 2002 reveal that the 
veteran had private left knee replacement surgery.  It was 
noted that he was ambulating without a cane.  The left knee 
surgical scar was well-healed and non-tender.

The record includes a November 2002 medical opinion from Dr. 
K., the physician who performed the surgery in July 2002.  
The doctor stated that the veteran underwent left total left 
knee replacement surgery, secondary to a fracture of the 
lateral tibial plateau, with displacement.  He observed that 
the fracture injury had not been treated by open reduction-
internal fixation-bone graft as is standard, but by a cast 
and then a cast brace at the VAMC in Shreveport, LA.  The 
doctor opined that this treatment had eventuated in a mal-
union which necessitated total knee replacement.

In January 2003, the veteran submitted a statement indicating 
that Dr. K. had performed over 1800 knee replacements 
surgeries in the past 22 years, and noted that the doctor had 
provided medical evidence to the effect that VA was at fault 
for not using the proper standard of care in treating the 
left knee fracture.

A VA medical opinion was obtained in June 2005.  The claims 
file was reviewed.  The reviewing physician identified 
several medical texts and sources which were reviewed in 
formulating the opinion, and included a lengthy discussion 
underlying her conclusion.  The reviewer noted that non-
operative treatment is indicated for many tibial plateau 
fractures, and discussed the factors used to evaluate the 
appropriate treatment.  She further reported that the 
absolute indications for surgery are:  (1) an open tibial 
fracture; and (2) a tibial plateau fracture combined with 
acute compartment syndrome or an acute vascular lesion.

The reviewer noted that the results of treatment of tibial 
plateau fractures in the elderly population in general are 
mediocre, regardless of the methodology used.  Many studies 
demonstrate little correlation between the final radiographic 
reduction and overall clinical function.  However, the 
lateral conversion to a total knee arthroplasty treatment is 
low regardless of whether the patient has undergone surgical 
intervention or conservative management.  That observation 
was characterized as possibly demonstrating more about the 
elderly population of the treatment group than about the 
advisability of either type of management, i.e., surgical 
intervention versus conservative management for the treatment 
of tibial plateau fractures.  Therefore, based upon that 
rationale, the reviewer disagreed with the statement made by 
Dr. K. that open reduction, internal fixation, and bone graft 
was necessarily the standard of care in the patient's case.  
She commented that a review of the medical literature 
indicates that the therapy for tibial plateau fractures 
should be individualized, and that patient-related factors 
such as age, history of past health, concurrent health 
problems, occupation, leisure activities, and expectations of 
treatment should be taken into consideration.  

The reviewer further explained that, based upon the 
documentation of orthopedic notes, the veteran had improved 
after the VA care, and was able to weight-bear and ambulate 
post-fracture.  He had not been complaining of knee pain at 
his last visit at the Overton Brooks VAMC on April 30, 2002.  
He did complain of ankle pain, but cited an old injury and 
chronic instability of the left ankle, which was not related 
to the tibial plateau fracture.  He did not, it appears, 
follow-up with VA, and sought the opinion of an outside 
physician.  There are no progress notes or consultation 
histories other than the admission to the hospital on July 9 
and 10, 2002, for his total knee replacement, available.  The 
reviewer also noted that there was no malunion noted 
radiographically on the April 30, 2002, film.  

The conclusion of the reviewer was that the veteran's total 
left knee joint replacement was not the result of 
carelessness, negligence, lack of proper skill, nor error in 
judgment, nor was it otherwise due to fault on the part of 
any VA health care professional in treating the tibial 
plateau fracture which the veteran sustained in January 2002.

III.  Legal Analysis

The veteran filed this claim in January 2002.  Effective 
October 1, 1997, the United States Congress amended 38 
U.S.C.A. § 1151.  See section 422(a) of Public Law No. 104-
204 (enacted Dec. 10, 2004).  The purpose of the amendment 
was, in effect, to overrule the United States Supreme Court 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
had held that no showing of negligence was necessary for 
recovery under section 1151. 

Under the current provisions of 38 U.S.C.A. § 1151 (West 2002 
& Supp. 2005), if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions, compensation is awarded in 
the same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2006).

In pertinent part, section 1151, as amended, reads as 
follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and - 

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, all three of 
the following factors must be shown: 
(1) disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in the present case) were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As 
pertains to the instant claim, the amendments added 38 C.F.R. 
§ 3.361, to establish the criteria for a claim based on the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997. 

The current version of 38 C.F.R. § 3.361 (2006) provides, in 
pertinent part, as follows:

(a) Claims subject to this section.

(1) General. Except as provided in paragraph (2), this 
section applies to claims received by VA on or after 
October 1, 1997. This includes original claims and 
claims to reopen or otherwise readjudicate a previous 
claim for benefits under 38 U.S.C. 1151 or its 
predecessors. The effective date of benefits is subject 
to the provisions of §3.400(i). For claims received by 
VA before October 1, 1997, see §3.358.

(2) [Relates to compensated work therapy, not pertinent 
here.] 

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately.

(c) Establishing the cause of additional disability or 
death. Claims based on additional disability or death due 
to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this section. 
Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.

(1) Actual causation required. To establish causation, 
the evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death. Merely showing 
that a veteran received care, treatment, or examination 
and that the veteran has an additional disability or 
died does not establish cause.

(2) Continuance or natural progress of a disease or 
injury. Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's 
failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury 
for which the services were provided.

(3) Veteran's failure to follow medical instructions. 
Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is 
not caused by hospital care, medical or surgical 
treatment, or examination.

(d) Establishing the proximate cause of additional 
disability or death. The proximate cause of disability or 
death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.

(1) Care, treatment, or examination. To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, 
or examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital 
care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (as 
explained in paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or

(ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent. To determine 
whether there was informed consent, VA will consider 
whether the health care providers substantially 
complied with the requirements of §17.32 of this 
chapter. Minor deviations from the requirements of 
§17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of 
informed consent. Consent may be express (i.e., given 
orally or in writing) or implied under the 
circumstances specified in §17.32(b) of this chapter, 
as in emergency situations.

(2) Events not reasonably foreseeable. Whether the 
proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health 
care provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided. In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the 
informed consent procedures of §17.32 of this chapter.

As noted, in this case the appellant's claim for benefits 
under 38 U.S.C.A. § 1151 was filed after the effective date 
of the congressional amendment to the statute.  Therefore, 
the 1997 statutory amendment, and the implementing regulatory 
revisions, apply herein.

Thus, for purposes of this case, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and (2) the proximate cause of 
the disability was due to either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2005).

IV.  Analysis

As pertains to the instant claim, the amendments added in 38 
C.F.R. § 3.361 establish the criteria for a claim based on 
the provisions of 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997.  The newly added 38 C.F.R. § 3.361 
specifies:  (1) the criteria for determining whether a 
veteran has an additional disability; (2) the criteria for 
establishing the cause of additional disability; (3) the 
criteria for establishing the proximate cause of additional 
disability; (4) the definition of "Department Employee" and 
"Department facility"; and (5) the activities that are not 
considered hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility.  The Board reiterates that the instant 
claim is subject to the newly added 38 C.F.R. § 3.361, as the 
claim was filed after the law was amended effective October 
1997.  With respect to numbers (4) and (5), outlined above, 
there has not at any point been a dispute as to whether the 
medical treatment at issue was furnished by VA employees at a 
VA facility.  With respect to numbers (1) and (2), outlined 
above, the substance of the cited criteria was communicated 
to the veteran via the SOC issued in January 2003 and the 
SSOC issued in April 2006.

With respect to number (3), outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 38 
U.S.C.A. § 1151, the operative statutory provision in effect 
since October 1997.  In short, the provisions of the newly 
added 38 C.F.R. § 3.361 are either not relevant to the 
instant claim, or were already considered by the RO in 
applying 38 U.S.C.A. § 1151 to the claim.  For the above 
reasons, the Board finds that the veteran is not prejudiced 
by the application of 38 C.F.R. § 3.361 without first 
remanding the case to the RO.

A summary of the evidence indicates that the veteran 
sustained a fall in January 2002 that resulted in a vertical 
fracture through the tibial plateau, with minimal 
displacement and separation.  The fracture was treated by VA 
in January 2002 with a cast and crutches and later with a 
hinged brace; there was no surgical intervention.  Thereafter 
in June 2002, the veteran consulted a private doctor due to 
left knee problems.  X-ray films of the left knee showed a 
depressed fracture of the lateral tibial plateau with osseous 
irregularity.  The veteran underwent total knee replacement 
surgery in July 2002 performed by Dr. K., with no 
complications.  The post-operative diagnoses included 
traumatic arthritis of the left knee, secondary to malunited 
lateral tibial plateau fracture.  

It appears that additional disability of the left knee, in 
the form of malunion of the lateral tibial plateau with 
displacement, was demonstrated after the treatment provided 
by VA for a left knee fracture from January to April 2002.  
Consistent with the analogy to a service-connection claim, 
since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
that additional disability occurred following VA treatment, 
but "must still submit sufficient evidence of a causal nexus 
between that event and his or her current disability, i.e. 
that additional disability was due to VA medical care to be 
ultimately successful on the merits of the claim."  See Wade 
v. West, 11 Vet. App. 302, 305 (1998).  In this regard, both 
the underlying statute at 38 U.S.C.A. § 1151 and the newly 
promulgated regulations specify that actual causation is 
required.  To establish causation, the competent evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination, and that the 
veteran now has an additional disability, does not establish 
a causal relationship between the two.  See 69 Fed. Reg. 
46,433-35, codified at 38 C.F.R. § 3.361(c)(1) (2006). 

As regards causation, the Board recognizes that the veteran 
believes that treatment provided by VA from January to April 
2002 resulted in the need for left knee replacement surgery 
performed by a private doctor in July 2002.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
diagnosis of the disability produced by the symptoms or the 
underlying cause of the symptoms.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The record contains medical opinion with respect to the 
causation issue.  In effect, in 2002 Dr. K. provided an 
opinion to the effect that VA treatment for the tibial 
plateau fracture provided in 2002 was sub-standard and 
resulted in malunion eventually requiring left knee 
replacement.  A VA physician in 2005 opined that malunion 
might have represented the continuance or natural progress of 
the injury, as the examiner noted that "the results of the 
treatment of the tibial plateau fractures in the elderly 
population in general are mediocre regardless of the 
methodology used."  The matter of causation was not squarely 
addressed by the VA reviewer.  There is, in effect, no 
further medical evidence or opinion of record on the matter.  
Accordingly, giving the benefit of the doubt to the veteran, 
the Board will concede the possibility that treatment 
provided by VA from January to April 2002 resulted in 
additional disability which was related to that VA treatment.  
Definitive resolution of that matter is not critical to the 
disposition of this case, as will be further discussed 
herein.  

The veteran's primary argument is based upon his allegation 
that VA did not treat him in accordance with the prevailing 
standard of care, and therefore was at fault/negligent in the 
treatment of his fracture, which ultimately resulted in left 
knee replacement surgery and significant medical bills.  In 
effect, the question is whether conservative treatment of the 
fracture by VA personnel from January to April 2002, i.e., 
with cast, crutches and brace, but without surgical 
intervention, was the appropriate standard of care.

The record contains contrasting opinions as to this matter.  
On one hand, Dr. K., the doctor who performed the veteran's 
left knee replacement surgery in July 2002, provided a brief 
opinion statement in November 2002 to the effect that VA did 
not use the appropriate standard of care in treating the 
veteran, and essentially that fault and possibly negligence 
was shown on the part of VA.  He opined that the veteran's 
fracture was not treated by open reduction, internal 
fixation, and bone graft, as is (in his opinion) standard, 
but by a cast and then a cast brace at the VAMC in 
Shreveport, LA.  The doctor opined that this treatment had 
eventuated in a mal-union which necessitated total knee 
replacement.

On the other hand, an opinion was provided by a VA physician 
in 2005, which was based upon full review of the veteran's 
medical history and findings, to include Dr. K's opinion.  
The VA doctor also consulted several medical sources 
regarding the appropriate treatment methods and factors 
determining the appropriate treatment and prognosis of 
proximal tibial plateau injuries.  Based upon a review of the 
aforementioned information, the reviewer noted that non-
operative treatment was indicated for many tibial plateau 
fractures; explained the factors involved in that 
determination; and disagreed with the statement made by Dr. 
K. that treatment by open reduction, internal fixation, and 
bone graft was the required standard of care in the patient's 
case.  The reviewer concluded, to the contrary, that VA's 
treatment of the veteran had not deviated from the standard 
of care, and that the veteran's total left knee replacement 
was not the result of carelessness, negligence, lack of 
proper skill, nor error in judgment, nor was it otherwise due 
to fault on the part of any VA health care professional in 
treating the tibial plateau fracture which the veteran 
sustained in January 2002. 

The Board finds the 2005 VA medical opinion to have the most 
evidentiary weight.  Unlike Dr. K., the VA physician reviewed 
the claims folder and the veteran's pertinent medical 
history, provided reasons and bases for her conclusion, and 
pointed to evidence which supported the conclusion, even 
making reference to medical texts in support of the opinion.  
In assessing such evidence, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his [or her] opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical nexus opinion is inadequate 
when, as in the case of that provided by Dr. K., it is 
unsupported by a full discussion of clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).

Accordingly, the most probative evidence before the Board 
militates against a finding that the treatment provided by VA 
from January to April 2002 for the veteran's tibial plateau 
fracture was indicative of (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA.

Following a review of the totality of the evidence, the Board 
concludes that the claimed additional disability, while 
possibly caused by medical treatment furnished by VA in early 
2002, was not the result of carelessness, negligence, a lack 
of proper skill, error in judgment, or any similar instance 
of fault on VA's part in administering that treatment.  
Furthermore, there is no probative evidence indicative of an 
unforeseen event coincident with that treatment. 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a left knee fracture 
requiring left knee replacement is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


